Citation Nr: 1816721	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asbestosis.

2.  Entitlement to service connection for congestive heart failure, to include as secondary to service-connected asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and July 2012 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran's representative testified on his behalf at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

At the August 2017 Board hearing, the Veteran's representative raised a claim that has been construed as a request to reopen entitlement to service connection for a right knee disability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran's representative testified on the Veteran's behalf before the undersigned in August 2017.  He explained that the Veteran was unable to attend the Board hearing because he was "bedridden with fluid in his lungs."  The representative stated that he was not sure whether the Veteran's current symptoms that caused him to be bedridden were due to his service-connected asbestosis or his claimed heart condition, or both.  Nonetheless, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Any treatment records related to this condition should also be requested.

The Board notes that the March 2012 VA examination contains an inadequate medical opinion regarding the issue of service connection for a heart disability.  The examiner found that the Veteran's heart condition was not related to his asbestosis diagnosis based on secondary service connection, without clearly considering direct service connection.  The examiner's opinion also did not provide a rationale that explained why the asbestosis did not aggravate his heart condition.  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence and may not substitute its own medical opinion.).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that new VA examinations opinion must be obtained for the claim of service connection for a heart disability.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the other issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify all sources of treatment, private and VA, for his service-connected asbestosis and also his claimed heart condition.  With any necessary authorizations from the Veteran, obtain any records identified by him pertaining to the issues on appeal.

2.  Schedule the Veteran for VA examination to determine and clarify the nature and etiology of the Veteran's heart disability.  The claims file should be made available to the examiner for review.  

The examiner should identify all diagnosed heart disabilities and offer an opinion as to the following:

a) Opine whether any heart disability at least as likely as not (a 50 percent or better probability) had its onset during service or is otherwise related to it. 

b) Opine whether any heart disability is at least as likely as not (a 50 percent or better probability) proximately due to the Veteran's asbestosis including any prescribed medication for asbestosis.

c) Opine whether any heart disability is at least as likely as not (a 50 percent or better probability) aggravated by the Veteran's asbestosis including any prescribed medication for asbestosis

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected asbestosis.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected asbestosis.  

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

